DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2021 was considered by the examiner.
Drawings
The drawings filed on 4/22/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana (cited by applicant, 2010/0329704 A1).  
Regarding claim 36, Tachibana teaches an image forming apparatus (figure 1) comprising: a cartridge including an image forming member configured to form an image on a recording material, wherein the cartridge is detachably mounted to a maim body of the image forming apparatus (figure 1); a door 220 configured to be in a closed state in which the cartridge is prevented to be accessed or in an open state in which the cartridge is to be accessed; a regulation unit 221 configured to be in a regulating state in which the cartridge is prevented to be detached from the main body or in a release state in which the cartridge is to be detachable from the main body; an operation unit (figure 6) configured to be operated by a user; and a processor configured to control an actuator for switching the regulation unit between the release state and the regulating state, wherein in a case where the cartridge is replaced with a new one, the processor is configured to determine whether an operation according to a completion of a replacement of the cartridge is performed on the operation unit or not, and wherein in a case where it is determined that the operation is net performed, the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed 
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of OGATA et al. (US 2012/0328319 A1; Ogata).
Tachibana teaches regarding claim 37, an image forming apparatus (figure 1) comprising: a cartridge 301 including an image forming member configured to form an image on a recording material, wherein the cartridge 301 is detachably mounted to a main body of the image forming apparatus; a door 220 configured to be in a closed state in which the cartridge 301 is prevented to be accessed or in an open slate in which the cartridge 301 is to be accessed: a regulation unit configured to be in a regulating state in which the cartridge 301 is prevented to be detached from the main body or in a release state in which the cartridge 301 is to be detachable from the main body; and a processor configured lo control an actuator for switching the regulation unit between the release state and the 
Tachibana does not teach a human detecting sensor.
Ogata teaches a human detecting sensor (600, 700), said human detecting sensor configured to detect a human; the processor is configured to determine whether the human detecting sensor detects the human or not [0105], and wherein in a case where it is determined that the human detecting sensor detects the human, the processor is configured to control the actuator so that the regulation unit stays in the release state, and in a case where it is determined that the human detecting sensor does not detect the human, the processor is configured to control the actuator so that the regulation unit is switched to the regulating state [0126, 0152].
Tachibana and Ogata teach an image forming apparatus with user interfaces.
Tachibana teaches in figure 14, waiting for a user to complete its cartridge replacement task.  Tachibana teach at step S1308 in figure 13 that an endless loop may be started if the user leaves the apparatus at this time in the replacement process, for example, to find a different toner cartridge.  Ogata human detector 
One rationale for combining these prior art teachings according to known methods is to obtain or yield predictable results in managing the apparatus when a user is present/absent. 
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Ogata with the teaching of Tachibana to manage the cartridge replacement process within an image forming apparatus.
Allowable Subject Matter
Claims 21-35 are allowed.  Claim 21 recites an image forming apparatus comprising: a cartridge including an image forming member configured to form an image on a recording material, wherein the cartridge is detachably mounted to a main body of the image forming apparatus; a door configured to be in a closed slate in which the cartridge is prevented to be accessed or in an open state in which the cartridge is to be accessed; a regulation unlit configured to be in a regulating state in which the cartridge is prevented to be detached from the main body or in a release state in which the cartridge is to be detachable from the main body; and a processor configured to control an actuator for switching the regulation unit between the release state and the regulating state, wherein in a case where the cartridge is replaced with a new one, the processor is configured 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (US 2011/0076055 A1) teaches a locking device for a cartridge in an image forming apparatus.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        


QG